t c memo united_states tax_court george s beck and frela d beck petitioners v commissioner of internal revenue respondent docket no filed date george s beck and frela d beck pro sese howard p levine and william w kiessling for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners' and federal income taxes respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and continued the issues for decision are whether petitioners are entitled to exclude all of their income from federal income_taxation and whether petitioners are entitled to deduct payments made into a reserve_account findings_of_fact the parties submitted this case fully stipulated the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in cherokee north carolina at the time they filed their petition petitioner frela d beck is an enrolled member of the eastern band of the cherokee indians during and petitioners owned and operated apartment buildings located on a cherokee indian_reservation in north carolina the legal_title to the land on which the apartment buildings sit is vested in the united_states of america and held in trust for the eastern band of cherokee indians petitioners entered into a loan agreement in the amount of dollar_figure with the farmers home administration fmha of the u s department of agriculture in order to construct the apartment buildings the loan agreement required petitioners to deposit a total of percent of the loan amount into a reserve_account continued procedure these deposits were to be made over a period of years the primary purpose of the reserve_account was to provide funds to meet the major capital needs of the project during and petitioners deposited dollar_figure and dollar_figure respectively into the reserve_account during those years no funds were disbursed from the reserve_account for expenses on petitioners' and federal_income_tax returns petitioners deducted the amounts deposited into the reserve_account during those years in the statutory_notice_of_deficiency respondent denied petitioners' claimed deductions for these payments respondent also denied petitioners' claim_for_refund for all taxes paid relating to their and income opinion i taxability of petitioners' income petitioners argue that native american indians are not taxable under the constitution and its amendments and in the alternative the cherokee treaty of the treaty 14_stat_799 exempts their income from taxation a constitutional arguments there is well-established case law holding that native american indians are taxable unless specifically exempted by a federal statute or treaty see 351_us_1 792_f2d_849 9th cir affg 83_tc_561 749_f2d_567 9th cir affg 82_tc_201 71_tc_980 petitioners urge us to reconsider all established case law on this point and find it in error we decline to do so b cherokee treaty of petitioners alternatively argue that their income is specifically excluded by the treaty as noted above native american indians are subject_to federal income_taxation unless an exemption can be found in a federal statute or treaty see squire v capoeman supra petitioners argue that the treaty confers such an exemption and specifically point to the language contained in article of the treaty as evidence of this respondent argues that petitioners should be collaterally estopped from raising this issue because this issue has already been considered and decided by this court in beck v commissioner tcmemo_1994_122 beck i affd without published opinion 64_f3d_655 4th cir the following conditions must be met for collateral_estoppel to apply the issue in the second suit must be identical in all respects with the one decided in the first suit there must be a final judgment rendered by a court of competent jurisdiction collateral_estoppel may be invoked against parties and their privies to the prior judgment the parties must actually have litigated the issues and the resolution of these issues must have been essential to the prior decision the controlling facts and applicable legal rules must remain unchanged from those in the prior litigation 90_tc_162 citations omitted collateral_estoppel is designed to prevent repetitious lawsuits over matters which have once been decided and which have remained substantially static factually and legally 333_us_591 by denying relitigation judicial energy is conserved and parties may reasonably rely on the fact that they will not have to relitigate issues that have already been determined by a court see 60_tc_867 affd 512_f2d_674 9th cir in beck i this court rendered a final judgment the parties in beck i and this case are identical since the decision in beck i the controlling facts and applicable legal rules have not changed the sole question is whether the issue decided in beck i is identical in all respects to the issue in this case if the issues are identical then collateral_estoppel applies because the issue was fully litigated and essential to the decision in beck i in beck i petitioners claimed that their rental income was exempt from taxation by article of the treaty 14_stat_801 in that case we held the treaty simply does not provide petitioners with an express restriction on the ability of the united_states to tax income there is no textual support for petitioners' contention article plainly does not refer to an exemption from income_tax and we cannot create one by implication citation omitted in the case at bar petitioners argue that all of their income not only their rental income is exempted by the same article of the treaty we find that this issue is identical in all respects to the issue decided in beck i we therefore conclude that petitioners are collaterally estopped from rearguing this issue accordingly we hold that petitioners may not exclude their income from taxation we have considered the remainder of petitioners' arguments and we find them to be irrelevant or without merit ii deductibility of reserve_account deposits pursuant to petitioners' loan agreement with the fmha petitioners deposited dollar_figure and dollar_figure into a reserve_account during and respectively petitioners deducted these amounts on their and federal_income_tax returns respondent argues that deposits made into a reserve_account are not deductible until withdrawn and used to pay a deductible expense we agree with respondent a cash_basis taxpayer generally may deduct business_expenses in the taxable_year in which the expenses are paid sec_1 a income_tax regs it is a well-established principle that a contribution to a reserve_account for future liabilities is not deductible see 93_tc_220 62_tc_786 16_bta_559 the contribution may become deductible once it is withdrawn and used to pay a definite liability see sebring v commissioner supra pincite none of the deposits into the reserve_account were withdrawn and used to pay deductible expenses during or we therefore conclude that petitioners are not entitled to deductions for their deposits into the reserve_account for or iii sec_6673 penalty sec_6673 provides that whenever it appears to the tax_court that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceedings is frivolous or groundless the court may impose a penalty not in excess of dollar_figure a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir based on well-established law petitioners' positions are frivolous and groundless the circumstances in this case may merit the imposition of a penalty under sec_6673 however we shall not now impose such a penalty we take this opportunity to caution petitioners that we will strongly consider imposing such a penalty if they return to this court in the future with similar arguments ie that native american indians are not taxable under the constitution to reflect the foregoing decision will be entered for respondent
